Memorandum Opinion
This is an action to recover for goods and services rendered. The trial before the acting Keene district judge resulted in a verdict for the plaintiffs for $525.00. The defendants appealed and the Court (Lichman, J.) transferred the case.
No transcript or exhibits were filed and no error appears in the record. The court’s findings of fact sustain its conclusion and the defendants’ exceptions are overruled. Bergeron v. Hunt, 110 N.H. 278, 266 A.2d 121 (1970); see Trustees of Lexington Realty Trust v. Concord, 115 N.H. 131, 132, 336 A.2d 591, 592 (1975).
The order is

Judgment on the verdict.